Brown, J.
¶1 Benjamin Howard Rowell appeals his stipulated-facts bench trial conviction for possessing a controlled substance. He contends the trial court erred in denying his evidence suppression motion and that the evidence is insufficient to support his conviction. We hold the trial court correctly determined Mr. Rowell’s initial police encounter was a lawful investigative stop. Further, Mr. Rowell’s identification led to his warrant-based arrest and the discovery of methamphetamine on his person during his jail booking. Accordingly, we affirm.
FACTS
¶2 At 1:41 a.m. on March 17, 2005, Pasco Police Officer Justin Greenhalgh responded to a shots-fired call in a narrowly described Pasco residential neighborhood. While the officer was en route, dispatch told him of a second shots-fired call in the same area. Officer Greenhalgh arrived at the area about five minutes after the first call. Within two or three minutes, he spotted Mr. Rowell about a block away and pursued him. The officer testified Mr. Rowell appeared to be fleeing from the reported location on a speeding, unlit bicycle. The officer described Mr. Rowell when stopped as “scared or trying to get the heck out of the area for some reason.” Report of Proceedings (June 14, 2005) (RP) at 18. Mr. Rowell then appeared “very nervous,” *456“very uneasy,” “fidgety,” and “very on the edge.” RP at 20. Officer Greenhalgh needed to “calm” Mr. Rowell in order to complete his investigation. Id.
¶3 Officer Greenhalgh related his difficulty in dispelling his suspicions and his concern: “I’m just trying to investigate. [Mr. Rowell] kept asking, Why are you stopping me? Why are you stopping me?’And I kept telling him, ‘I’m just stopping you to try to find out about this. I need to [identify] you because you’re in the area so I can let my dispatcher know in case anything develops later on.’ ” RP at 21. Officer Greenhalgh next took and reported Mr. Rowell’s name to dispatch before requesting and receiving his permission for a pat-down search. The officer explained, “due to the safety, I was like, ‘Can I just pat you down because you’re making me nervous?’ ” Id. Just after the search, Officer Greenhalgh arrested Mr. Rowell on warrants reported by dispatch.
¶4 During routine jail-booking procedures, methamphetamine was found in Mr. Rowell’s sock. The State charged Mr. Rowell with possession of a controlled substance, methamphetamine. Mr. Rowell unsuccessfully moved to suppress the evidence. After a stipulated-facts bench trial conviction, he appealed.
ANALYSIS
A. Investigatory Stop
¶5 The issue is whether the trial court erred in deciding Officer Greenhalgh made a lawful investigatory stop under Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).
 ¶6 We review a trial court’s findings of fact following a suppression hearing for substantial evidence. State v. Hill, 123 Wn.2d 641, 647, 870 P.2d 313 (1994); State v. Mendez, 137 Wn.2d 208, 214, 970 P.2d 722 (1999). We review the constitutionality of a warrantless stop de novo. State v. Rankin, 151 Wn.2d 689, 694, 92 P.3d 202 (2004).
¶7 Under the Fourth Amendment to the United States Constitution and article I, section 7 of the Washing*457ton Constitution, a police officer may conduct an investigatory stop based on less than probable cause if the officer can “ ‘point to specific and articulable facts which, taken together with rational inferences from those facts, reasonably warrant that intrusion.’ ” Mendez, 137 Wn.2d at 223 (quoting Terry, 392 U.S. at 21). The level of articulable suspicion necessary to support an investigatory detention is “a substantial possibility that criminal conduct has occurred or is about to occur.” State v. Kennedy, 107 Wn.2d 1, 6, 726 P.2d 445 (1986).
¶8 When evaluating the reasonableness of an investigatory detention, a court considers the totality of the circumstances known to the officer at the inception of the stop, including the officer’s training and experience. State v. Glover, 116 Wn.2d 509, 514, 806 P.2d 760 (1991). If an officer has a well-founded suspicion of criminal activity, he or she may stop a suspect and ask that person for identification and an explanation of his or her activities. State v. White, 97 Wn.2d 92, 105, 640 P.2d 1061 (1982). The circumstances must be more consistent with criminal conduct than with innocent behavior. State v. Pressley, 64 Wn. App. 591, 596, 825 P.2d 749 (1992).
¶9 Here, substantial evidence shows two different callers reported in quick succession that shots were fired in the same locale. Officer Greenhalgh responded to the first call and received word of the second call while en route. About five minutes after the first call, the officer arrived to investigate. Within two or three minutes, he spotted Mr. Rowell within about a block of the reported location appearing to flee on a speeding, unlit bicycle. On contact, Mr. Rowell displayed well-described distinctive behaviors to Officer Greenhalgh that reasonably raised his suspicions and required the officer’s attempt to calm him. The officer had difficulty dispelling his suspicions to the extent that he became nervous for his safety and reported Mr. Rowell’s name to dispatch before the pat-down search. Mr. Rowell’s arrest came “right after I had searched and found the knives, they told me that he had warrants.” RP at 21.
*458110 The court orally found Mr. Rowell was pedaling away from the reported shots-fired area in a “very fast manner... like he was scared or had to get out of the area.” RP at 56-57. The court stressed the seriousness of a shots-fired call, then found Officer Greenhalgh’s stop reasonable under the circumstances: “He saw the defendant acting very nervously. He was very nervous. He was uneasy. He was fidgety. He was looking around, and I think that’s a basis for going further beyond anything about the shots fired. So I’m going to - I’m going to hold that the stop was appropriate.” RP at 57.
¶11 Written finding of fact two detailed that Officer Greenhalgh detected Mr. Rowell “two or three minutes after beginning his search” about “one block away” while “peddling [sic] hard” in a way “consistent with attempting to flee the area.” Clerk’s Papers (CP) at 45. This required the officer to “accelerate and race his motor in order to catch up with the bike.” Id. “The officer observed no other vehicle or pedestrian traffic in the area.” Id. Finding of fact three detailed Mr. Rowell’s “nervous and fidgety” behavior. Id. Finding three detailed the warrant arrest circumstances and later methamphetamine discovery. The officer’s testimony is substantial supporting evidence of well-founded, criminally suspicious circumstances. The trial court concluded:
The officer was responding to a report of shots fired in a residential neighborhood in the early morning hours, which justified more proactive action than may have been appropriate in a less serious matter. The defendant was the only person .. . in the early morning hours and was rapidly riding a bicycle as though fleeing the area of the shooting. It was appropriate for the officer to briefly detain the defendant to enable the officer to confirm or dispel his suspicions.
CP at 45.
¶12 A law officer may ask a person for identification when the officer has a reasonable suspicion that the person is involved in criminal activity. White, 97 Wn.2d at 105-06. Mr. Rowell was spotted apparently fleeing from the shots-*459fired location within minutes of the calls, at an early-morning hour, when no others were present. Mr. Rowell’s apparent flight was reasonably suspicious to both the officer and the trial court. Indeed, it is generally accepted as evidence of guilty activity. State v. Price, 126 Wn. App. 617, 645, 109 P.3d 27 (2005). Mr. Rowell’s nervous and fidgety behavior prompted Officer Greenhalgh to attempt to “calm” him. RP at 20. These specific, articulated, suspicious facts do not suggest a pretext issue.
¶13 Further, warrant checks during an investigatory stop are accepted, routine police procedures. State v. Madrigal, 65 Wn. App. 279, 283, 827 P.2d 1105 (1992). The purpose of this stop was serious: to investigate shots-fired calls. No evidence of excessive physical intrusion on Mr. Rowell’s liberty exists. No unreasonable delay was involved in securing the warrant check. And, “an officer may call in his or her location and activity to enhance the officer’s personal safety” under these circumstances. State v. Villarreal, 97 Wn. App. 636, 645, 984 P.2d 1064 (1999).
¶14 Considering the totality of the circumstances, we conclude Officer Greenhalgh possessed the sufficient particularized suspicion necessary to support Mr. Rowell’s stop and identification. Thus, we hold the trial court did not err in deciding the officer made a lawful Terry investigative stop and denying Mr. Rowell’s evidence suppression motion.
B. Evidence Sufficiency
 ¶15 Mr. Rowell broadly contends the evidence is insufficient to support his conviction without detailing any specific deficiency. We review evidence insufficiency challenges in a light most favorable to the State and decide whether any rational trier of fact could have found guilt beyond a reasonable doubt. State v. Green, 94 Wn.2d 216, 221, 616 P.2d 628 (1980). The record shows methamphetamine was found on Mr. Rowell’s person during his jail-*460booking search. This evidence sufficiently supports Mr. Rowell’s conviction for possessing a controlled substance.
¶16 Affirmed.
Sweeney, J., concurs.